The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims “gasifying the waste material using air at an air ratio below 1”.  This term adds confusion as it is not clear if air is present or not.  First, Applicant claims “using air” which indicates that air is present.  Then, Applicant claims an air ratio “below 1”, this limitation includes zero.  As such, it is unclear if air is present or not.  It is recommended, if the instant disclosure supports it, that the air ratio be changed to “more than zero and less than 1”, or something positively reciting that the ratio cannot be zero.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1, 5, 8 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Junji (JP 2006266967A with machine translation) in view of Mason (US 6,084,147) and Leveson (US 2007/0220810).
Regarding claims 1 and 18-20, Junji disclose a method for treating waste material including organic components and radioactive agents, the method comprising: 
selecting waste material including organic components and radioactive agents from the group containing resins (see English Language Abstract which discloses resin), clothes, contaminated wood and contaminated vegetable matter;
gasifying the waste material using air at an air ratio below 1 in a fluidized bed reactor at temperatures between 600-950C (paragraph 13)  to form a combustible gaseous material (paragraph 13, as a result of a pyrolytic process of a carbonaceous material),
cooling the combustible gaseous material to between 300-500C by water quenching to form a cooled combustible gaseous material (paragraph 15), and
removing a solid fraction including radioactive agents from the cooled combustible gaseous material in a gas cleaning step by filtrating the cooled combustible gaseous material to form a treated combustible gaseous material (paragraph 16 and 17). 
Junji, however, does not teach the exact ranges of the filtration or the cooling but does teach significantly overlapping ranges. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed temperature as the range disclosed by Junji overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05(1)).

Mason also discloses a method for cooling a gasification/pyrolysis gas (see abstract). Mason teaches cooling a gas with a scrubbing process to cool the product gas while also removing contaminants (see col. 3 lines 54-56).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the water scrubber of Mason to the cooling step of Junji in order to cool the process gas while also removing contaminants.
Furthermore, Junji teaches that the heat treatment step can be dry distillation/pyrolysis (lambda less than 1, possibly 0) or incineration (presence of oxygen in an undisclosed amount).  It is noted that Junji teaches the presence of oxygen is acceptable in the heat treatment step, but stops short of explicitly stating how much oxygen/air.
Mason further teaches that pyrolysis occurs in the absence of a stoichiometric amount of oxygen (less than 1) but does teach that a portion of oxygen can be present in a pyrolysis reaction to assist in the heating requirements of pyrolysis (col. 4 lines 4-9).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add oxygen (lamda less than 1, as implied by Mason) to the pyrolysis of Junji in order to assist in heating requirements for pyrolysis to take place.  Such a modification would also reduce the need for external heating requirements for the pyrolysis process. 
Furthermore, Junji, as modified by Mason, does not explicitly disclose the combustion of the waste gas, but such a modification would have been obvious to one of ordinary skill in the art to generate energy for heating other process units.
Furthermore, Junji, as modified by Mason, teaches producing a combustible gas and teaches removing contaminants, but does not explicitly disclose the step of removing sulfur.

Leveson teaches removing sulfur components of the combustible gas prior to combustion as it is easier to remove and prevents pollution by eliminating sulfur from the flue gas (paragraph 3) and teaches removing Sulphur via scrubbing after a cooling step takes place (see paragraph 24 which discloses removing sulphur after cooling and collection of condensibles).
As such, it would have been obvious to one or ordinary skill in the art at the time of the invention to remove sulfur from the produced gas of modified Junji, as taught by Leveson, in order to prevent pollution caused by combusting sulfur components.
Regarding claim 5, Junji further discloses the filtration of the cooled combustible gaseous material is carried out at temperatures between 300-500C (paragraph 17).
Regarding claim 8, Junji further disclose other organic material is added into the waste material including organic components and radioactive agents before the gasification (such as styrene divinylbenzene, paragraph 8).
Regarding claims 18-20, While Junji does not explicitly disclose clothes or corn, straw or hay, modifying one contaminated carbon source for another would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution of one known contaminated carbonaceous source for another to yield entirely predictable results.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
On page 5, Applicant argues that Junji does not teach an air ratio of below 1 while “using air”.  The Office notes that in the rejection above, admittance of a small amount of oxygen to a pyrolysis process is well known in the art and beneficial for energy requirements of a pyrolysis process.
Applicant’s arguments related to Mason have been previously addressed.  
Applicant’s arguments related to Leveson are noted.  However, the rejection in view of Leveson has been changed in the rejection above to address the new claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725